51 Mich. App. 602 (1974)
215 N.W.2d 780
VILLAGE OF LAKEWOOD CLUB
v.
ROZEK
Docket No. 15038.
Michigan Court of Appeals.
Decided March 4, 1974.
Cochran, Vander Ploeg, Collinge & Silky, for plaintiff.
Street, Stevens, Schuler, Johnson, Hipkiss, Piasecki & Knowlton, for defendants.
*603 Before: R.B. BURNS, P.J., and BRONSON and VAN VALKENBURG,[*] JJ.
R.B. BURNS, P.J.
The trial court ordered the defendants to remove a fence or other obstructions from a strip of land which had been dedicated to public use. We affirm.
In 1912 a summer resort was launched in the Lakewood area surrounding Fox Lake. The original plat filed with the authorities showed a strip of land, 25 feet in width, practically encircling the entire lake. The strip of land lay between the platted lots and the water's edge. The area was designated "PARK".
The trial judge held that the land had been dedicated to the public and had been accepted by the public through its use of the land.
Both parties agree that the land was dedicated to the public. Both parties agree that there wasn't a formal public acceptance by the authorities.
Acceptance of land dedicated to the public may be either formal or informal, through use or expenditure of public funds. Rice v Clare County Road Commission, 346 Mich. 658; 78 NW2d 651 (1956).
The type of land dedicated dictates different standards for acceptance of the land. Streets and highways require maintenance by public authorities. Therefore, if there is to be an acceptance of a public way it must be by continued use by the public, and such exercise of control over it by authorities from which an acceptance could be reasonably inferred. Regan v St Joseph Conser Club, 5 Mich. App. 686; 147 NW2d 738 (1967). In Hooker v Grosse Pointe, 328 Mich. 621; 44 NW2d *604 134 (1950), and Rice v Clare County Road Commission, supra, there was public use and the expenditure of public funds for maintenance of the roads.
"Park land" is different than highway. Many times, parks are left in their natural state for people to enjoy. Once dedicated, "park land" may be accepted by continued public use. West Mich Park Assoc v Dept of Conservation, 2 Mich. App. 254; 139 NW2d 758 (1966).
In the present case the trial judge found that the land in question had been accepted as park land by the public use of the land. There is ample evidence in the record to substantiate the trial judge's findings that the general public had used the land for park purposes.
Affirmed. No costs, a public question.
All concurred.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.